Citation Nr: 1116816	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-47 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945 and from November 1945 to May 1947. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 50 percent for posttraumatic stress disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of nightmares, intrusive thoughts, hypervigilance, irritability, anxiety, depression, avoidance behavior, and general social isolation.  Nightmares and intrusive thoughts are severe and are productive of emotional responses.  The Veteran copes by further social isolation.  The Veteran experiences occasional suicidal thoughts but with no intent or plan.  The Veteran displays some minor memory deficits and his communications are occasionally rambling but without defects of thought process, insight, or judgment.  There are no hygiene deficits, and the Veteran is capable of independent living.   


CONCLUSION OF LAW

The criteria for a 70 percent rating for posttraumatic stress disorder have been met during the entire period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In July 2008, the RO provided notice that met these requirements.  The notice informed the Veteran of the evidence necessary to substantiate an increase in severity of his service-connected PTSD, the types of evidence that would be considered, and VA and the Veteran's respective responsibilities to obtain relevant evidence.  The notice contained the specific rating criteria and explained that evidence relevant to the impact of his disability on his occupation and daily activities would be considered.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  The Veteran reported receiving some counseling at a VA Vet Center.  In a response to a request for relevant records in September 2009, the Vet Center reported that no records of treatment of the Veteran were on file.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman and platoon sergeant with combat service in the European Theater of Operations in 1944 and 1945.  He was awarded several Bronze Star Medals, the Combat Infantryman's Badge, and a Purple Heart Medal.  He contends that his PTSD is more severe than is contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 
50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Service treatment records confirm the Veteran' combat service.  The Veteran's accounts of specific events are both competent and credible as they are internally consistent and consistent with the documented nature and circumstances of his service.  The Board concludes that the Veteran was in combat and that the traumatic events described by the Veteran actually occurred.  

In February 1995, a VA examiner performed a mental health assessment.  The Veteran reported that he had experienced significant combat action but had no current psychiatric symptoms.  The Veteran reported that he retired from a 33 year career as a telephone lineman, was divorced, and lived alone.  He had few social contacts but was able to care for himself at home.  Other than some minor memory deficits, the examiner made no mental health diagnosis. 

From January 1996 to November 2002, the Veteran received outpatient psychotherapy from a private therapist.  The therapist diagnosed and treated the Veteran for depression, generalized anxiety disorder, and PTSD with some symptoms related to combat trauma.  In correspondence in March 2003, the therapist summarized the course of treatment and noted memory deficits and severe difficulty with socialization.   The Veteran dealt with these symptoms by staying busy at home by fishing, hunting, and caring for his property but was experiencing a decline in motivation to complete his chores.  The therapist concluded that the Veteran was not employable because of both physical and psychiatric disorders.   

In November 2002, the Veteran underwent VA contract psychological testing.  The psychologist noted the Veteran's emotional accounts of significant combat action and frequent nightmares, insomnia, depression, a desire to avoid other people, irritability, lack of concentration, feelings of worthlessness and thoughts of wishing he were dead.  He had no clear suicidal or homicidal ideations, hallucinations, or delusions.  He reported a lack of motivation but was able to maintain his home and keep occupied with hunting and fishing alone.  The psychologist diagnosed PTSD and depressive disorder and concluded that the Veteran's age, intellectual functioning, and the mental health disorders were of a severity that caused the Veteran to be unemployable.  

In a November 2002 statement, the Veteran reported his work and marital history after service and his need for counseling in 1996 when intrusive memories became more severe.  He reported social isolation from all but close family, avoidance of movies and group discussions that reminded him of combat events.  The Veteran also submitted statements from two sisters, a niece, and a nephew who all reported their observations of the Veteran's emotional responses to intrusive memories and tendency to social isolation. 

In January 2003, a VA psychiatrist noted the Veteran's inconsistent report of no earlier psychiatric treatment.  The Veteran reported recurrent nightmares and intrusive thoughts of combat, feelings of survivor guilt, irritability, lack of anger control, startle reaction, and recurrent episodes of panic and anxiety with hyperventilation.  The Veteran reported that he divorced from his spouse after 22 years because she was unable to adjust to his behavior.   The psychiatrist noted the same symptoms as noted by the private therapist and contract psychologist, diagnosed chronic PTSD, and assigned a GAF of 50, indicating serious impairment of social function.  The psychiatrist did not comment on the Veteran's ability to engage in employment.  

In February 2003, the RO granted service connection and a 30 percent rating for PTSD.  The Veteran expressed timely disagreement with the assigned rating and effective date.  In September 2003, the RO provided a statement of the case on the issue of the assigned rating and in January 2004 separately denied an earlier effective date and entitlement to a total rating based on individual unemployability (TDIU).  The Veteran did not perfect an appeal of the 30 percent rating and did not express timely disagreement on the issues of effective date and TDIU.  

The RO received the Veteran's current claim for an increased rating in July 2008.  

In November 2007, the Veteran reported to a VA physician's assistant (PA) that he was seeking counseling at a Vet Center but that the counselors sent him to the PA's outpatient mental health clinic.   The PA and a VA social worker separately examined the Veteran and noted most of the same symptoms that were noted in the earlier examination and treatment records.  Inconsistently, the Veteran denied any previous treatment for PTSD.  The clinicians noted the Veteran's emotional reaction to intrusive thoughts, avoidance behavior, and continued nightmares related to combat.   The Veteran reported that he was generally socially isolated.  He reported that he now lived with his disabled son and had good relationships with nearby nieces and nephews and with his sisters in another state.  There were no communications or thought process deficits, but the Veteran expressed some suicidal thoughts with no plan.  The Veteran continued treatment with the same PA every three to six months through July 2010.  During these sessions, the PA noted that the Veteran was able to live independently, care for his multi-acre farm, and assist disabled neighbors in the care of their property.  He was able to cut, split, and store wood for heat during the winter and engage in trapping and fishing expeditions which he did alone.  The Veteran visited his sisters during holidays and denied any delusions, hallucinations, or further suicidal ideations.  The PA repeatedly assigned a GAF of 65 and indicated that the Veteran's symptoms were stable and that he was successful in employing behaviors to avoid PTSD symptoms.  

In August 2008, a VA psychologist noted a review of the claims file including the 2003 examination and records of outpatient mental health clinic treatment.  The Veteran reported that he had attended a couple of group sessions at a Vet Center but left the group because there were no other World War II veterans and because the therapy was not helpful.  The Veteran reported the use of medication that reduced the severity of flashbacks but extended their duration.   The Veteran reported that he had recently ceased alcohol use which had previously provided relief from his psychiatric symptoms.  He also reported a decreased interest in hunting and fishing.  The Veteran's relationship with his son was strained because of the son's lack of employment and household habits.  However, the Veteran reported that he maintained good relationships with neighbors and nearby family members.  

On examination, the Veteran was oriented with no communications deficits but displayed some concentration difficulties and a rambling thought process.  The Veteran denied any delusions, hallucinations, ritualistic behaviors, panic attacks, or suicidal thoughts.  The psychologist noted no hygiene or significant memory deficits.  The Veteran did report recurrent and distressing intrusive thoughts of combat, insomnia, hypervigilance, avoidance behavior.  The Veteran described his survivor's guilt and feelings of shame for breaking down during recollections.  A series of psychological tests showed inconsistent results; some indicated mild to moderate PTSD symptoms and others were not consistent with a PTSD diagnosis.  The psychologist diagnosed chronic PTSD and assigned a GAF of 55 indicating moderate symptoms.  The psychologist noted the impact was a diminished quality of life and interest in activities and decreased personal relationships by social distancing.  Although the Veteran had some relationships with neighbors, they were of limited depth.  The psychologist concluded that the impact of the symptoms was only a transitory or mild decrease in work efficiency or ability to perform occupational tasks during periods of stress that result in tearfulness and difficulty focusing on the tasks.  

In September 2008, the RO granted an increased rating of 50 percent for PTSD, effective the date of receipt of claim for an increased rating.  

In November 2010, a VA psychiatrist noted a review of the claims file and summarized the Veteran's military service history, descriptions of several traumatic events, and his post service occupational and social history that was substantially the same as noted by previous examiners.  The Veteran reported that he continued to receive outpatient mental health treatment including medications for PTSD and depression from the VA mental health clinic.  The Veteran reported that he continued to have intrusive thoughts, nightmares, anxiety and discomfort in crowds that he relieved by further isolation through avoidance and by keeping busy.  He denied any problems with anger and is self-supporting and independent in daily living with visit to neighbors, fishing, and hunting.  He is able to drive an automobile.  The Veteran reported attending a military unit reunion where he presented a recorded oral history of his wartime experiences to an author.  The Veteran was composed and articulate during the recording but broke down while listening to the tape in the presence of the psychiatrist.  The psychiatrist noted no communications deficits.  Insight, judgment, and memory were intact considering the Veteran's age.  The Veteran denied any suicidal thoughts but reported that he thought of "giving up on life" but counteracted the thought by self-distraction.  The psychiatrist diagnosed PTSD and noted that nightmares had tapered off but that feelings of guilt continued.  The psychiatrist concluded that the Veteran's symptoms had increased to a severe level and assigned a GAF of 45, indicating serious impairment of social and occupational function.  The psychiatrist noted the increased emotional response to intrusive thoughts and feelings of guilt but did not explain how the symptoms were responsible for more severe social impairment and degraded ability to carry out his daily activities. 

In a March 2011 Board hearing, the Veteran described several combat actions and later submitted a newspaper article that contained one of his Bronze Star Medal citations.  The Veteran attributed his divorce to his combat experiences.  The Veteran continued to receive outpatient mental health treatment with medications.  He stated that he did not leave home but enjoyed working outdoors and walks alone in the woods.  He stated that he continued to have a strained relationship with his son because of his son's household habits.  The Veteran denied panic attacks and was able to deal with stressful situations.  He stated that he continued to experience nightmares, insomnia, hypervigilance, startle reaction, and feelings that he lived a good life and was "ready to go" but was not going to take suicidal action.  

The Board concludes that a rating of 70 percent, but not greater, is warranted for the entire period covered by this appeal.  

The Board concludes that the Veteran's accounts of his wartime experiences and his reports of symptoms to clinicians are both competent and credible because they are consistent with his service records and were accepted by all clinicians and examiners.  There are no clinical comments or observations that suggest fabrication or exaggeration.  The Board concludes that the Veteran experienced extremely stressful and traumatic events in close personal combat for several months.  The Veteran received serious combat injuries and then returned to the fighting for many more months.  The Veteran was recognized on several occasions for heroism in combat.   The Board concludes that the severity of the traumatic events experienced by the Veteran is substantially greater than the minimum fear of hostile activity standard required for service connection.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

Regarding the level of social and occupational impairment imposed by the Veteran's symptoms, there is evidence both for and against a higher rating.  

The Veteran has been receiving private therapy or VA outpatient mental health care since 1996.  Prior to the period covered by this appeal, private therapists noted severe difficulties with socialization and concluded that the Veteran was unemployable but included the impact of physical disorders in the evaluation.   During the period of this appeal, the VA mental health clinicians prescribed medication and noted that the Veteran was able to use coping skills to control some symptoms.  The coping mechanism was primarily additional social isolation but the Veteran also ceased alcohol use.  The VA PA's reports showed relatively stable symptoms and assigned GAF scores of 65 indicating only mild symptoms.   Although retired for many years, the Veteran was able to and enjoyed working outdoors on his property.  Although he expressed difficulty with motivation at times, he reported the ability to cut and split enough wood to heat his home for the winter.   He is able to drive an automobile and care for all his daily needs.  He maintains good relationships with nearby and distant family members.  Relations with his son appear to be affected in greater degree by the son's behavior rather than the Veteran's mental health symptoms.  The Veteran was able to attend a veteran's social event and discuss his experiences with an author.  There were no observations of impaired judgment, insight, or abstract thinking.  These factors are most characteristic of a 50 percent rating.  

On the other hand, VA examiners noted that the symptoms of anxiety, depression, hypervigilance, startle reaction, and particularly nightmares and flashbacks were severe causing the Veteran great distress and a reluctance to discuss his experiences.  Although he was able to articulate the events to an author, he broke down when hearing his words on a recording during an examination.  The Veteran reported episodes of anxiety precipitated by recollections of combat but stated in his hearing that he was able to control the panic attacks.  Some examiners noted some memory deficits, and one examiner commented that the Veteran's communicated in a rambling manner.  Several examiners noted occasional suicidal thoughts, but the Veteran consistently denied any intent or plan.  There is no evidence of violent behavior, spatial disorientation, or neglect of personal appearance and hygiene.  However, the Veteran reported coping with irritability and anxiety by going out to the woods for long periods of time alone, a ritual that interfered with routine activities.  An examiner also noted that his relationships with nearby family and neighbors lack depth.  The Board places some additional probative weight on the conclusions of the most recent examiner in 2010 who reviewed the entire history and found that the Veteran's symptoms were severe, particularly his emotional responses to intrusive thoughts of combat and survivor guilt.  Regrettably, the examiner did not clearly explain how the responses impaired social and work functioning.   However, there are sufficient clinical observations and credible lay statements by the Veteran to demonstrate that the emotional responses are severe to the extent that Veteran must control his symptoms through additional social isolation.   Therefore, as some features of a 70 percent rating are present.  Resolving all doubt in favor of the Veteran with significant combat trauma, the Board concludes that a 70 percent rating is warranted. 

A higher total schedular rating or a total rating based on individual unemployability is not warranted for PTSD.  The Veteran is able to maintain standards of hygiene and is able to accomplish all activities of daily living without assistance.  There is no evidence of gross impairment of thought process or communication, hallucinations, delusions, disorientation, or persistent danger of hurting himself or others.  Although the Veteran is of advanced age and has been retired for several decades, the Veteran's capacity for work is not totally precluded.  He is capable of maintaining his property and assisting neighbors and is able to operate an automobile.  He is also capable of activities outside the home such as hunting, trapping, and fishing.  Although the Veteran's social isolation and decreased motivation during episodes of intrusive thoughts would interfere with employment in a group setting, the Veteran's PTSD does not impair thought process or coordination necessary to perform work in a solitary or minimum supervision environment.  As demonstrated during the veteran's oral history interview, he is able to exert control and interact with others on occasion.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected PTSD results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or unusual symptoms or psychiatric treatment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 70 percent, but not greater, for posttraumatic stress disorder is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


